Appeal by the defendant from a judgment of the Supreme Court, Kings County (Fisher, J.), rendered July 12, 1988, convicting him of burglary in the first degree, assault in the second degree, petit larceny, criminal possession of stolen property in the fifth degree, and criminal mischief in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the police officers’ testimony at trial was "obviously tailored”, and therefore the People did not prove his guilt beyond a reasonable doubt. We disagree. Viewing the evidence in a light most favorable to the prosecu*364tion (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt. Furthermore, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
The defendant further contends that the prosecutor’s references during summation to certain "fabricated” testimony deprived him of a fair trial. This contention is without merit, however, since the prosecutor’s remarks "constituted a fair response to defense counsel’s summation during which [defense counsel] continually stressed police officers’ 'embellishment’ of the facts” (People v Waldron, 154 AD2d 635). Further, the prosecutor "did not exceed the broad bounds of rhetorical comment permissible in closing argument” (People v Galloway, 54 NY2d 396, 399).
Finally, the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Thompson, J. P., Brown, Kunzeman and Rosenblatt, JJ., concur.